Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/03/2021 has been entered. Claims 1-11, and 13 are pending in the application. Claim 12 is canceled. The 112(b) rejections previously set forth are withdrawn in view of the amendments.
Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Dvorak is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the instant application is directed to the removal of grit and biosolids, Dvorak is directed to the production of biosolids. Dvorak was introduced to address the inclusion of the word biosolids, and is directed to reducing and stabilizing waste and sludge solids ([0004]), and that solids such as grit are removed and transferred ([0090]), and as such is analogous art. Regardless, the rejections limited to Taylor and Polston teach all of the limitations without the inclusion of Dvorak.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 4,040,960), in view of Polston (US PG Pub 2015/0360259) in view of Dvorak (US PG Pub 2012/0329139). 
With respect to claim 1, Taylor teaches a system with a holding device containing a mixture of water with sand or biosolids (abstract including recirculation to sanitary sewer i.e. containing organic matter – biosolids, col 5 lines 34-40 moving of solids and sludges, col 2 lines 20-25 teaches prior art with sand in a settling tank, col 6 lines 1-13 large coarse and abrasive materials and particulates, grit – sand, catch basin 8), at least one submersible pump (pump 10, col 6 lines 13-15), at least one debris tank (degritter 22, equalization basin 26), connected to the pump and holding device and returns material to holding device (col 3 lines 36-41, col 8 lines 54-69, col 9 lines 55-57). While Taylor teaches the catch 
Polston teaches cleaning waste collection systems for sewers, sumps, wet wells, collection tanks, digesters, clarifiers, classifiers, particular to cleaning and removal of solid and liquid materails therefrom (abstract) including a submersible pump (pump 16 [0045]), at least one debris tank (waste container 20, [0045]), connected to the pump and holding device via a hose (slurry hose 18, [0050]); and at least one decant hose (decant hose 22) connected to both the debris tank and holding device, that returns material to holding device, system removes at least one of the sand or biosolids ([0003]). 
Dvorak teaches systems and methods including digesting waste material by anaerobic digestion and yielding Class A biosolids ([0002]), with anaerobic digestion processing the sludge into activated sludge in a digester, flowing the activated sludge into a clarifier where gravity separates the sludge into liquid and solid portions, where ten to twenty-five percent of the settled activated sludge is recycled to the digester ([0097-0098]). 
It would have been obvious to one of ordinary skill in the art to incorporate the activated sludge processing and recirculation of a portion of the sludge to the digester in order to avoid landfilling of the solids and allow for beneficial reuse (Dvorak [0178]) and for the activated sludge to start the anaerobic digestion process (Dvorak [0092]), and to incorporate the collection system of Polston into the catch basin processing apparatus of Taylor in order to utilize an efficient way of capturing solid and liquid waste by emulsifying the solids in suspension to capture solids (Polston [0062]), and enjoy improved cost and efficiency (Polston [0010]). 
Applicant amended to require the debris tank and at least one submersible pump are deployed from a vehicle. The fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results (see MPEP 2144.04 V. A.) Alternatively, Taylor teaches a dump truck or tank truck (col 10 lines 51-53), the debris tank), mounted on truck 40, and submersible pump 16 deployed from the truck (Figures 1-2, 4, and 6). 
With respect to claim 2, the system of claim 1 is taught above. Polston teaches the system removes the sand ([0003]), Taylor teaches (degritter 22, col 2 lines 20-25 teaches prior art with sand in a settling tank, col 6 lines 1-13 large coarse and abrasive materials and particulates, grit – sand).  
With respect to claim 3, the system of claim 1 is taught above. Polston teaches the debris tank is a pressurized debris tank ((0017-0018]).  
With respect to claim 4, the system of claim 1 is taught above. Dvorak teaches processing sludge into biosolids for beneficial reuse ([0002]). Taylor teaches the system removes at least one type of biosolids (abstract including recirculation to sanitary sewer i.e. containing organic matter – biosolids, col 5 lines 34-40 moving of solids and sludges, equalization tank 26 containing slurry 28, col 6 lines 42-58). 
With respect to claim 5, the system of claim 1 is taught above. Dvorak teaches processing sludge into biosolids for beneficial reuse ([0002]). Taylor teaches the system removes at least one type of biosolids  (abstract including recirculation to sanitary sewer i.e. containing organic matter – biosolids, col 5 lines 34-40 moving of solids and sludges, equalization tank 26 containing slurry 28, col 6 lines 42-58); and Polston teaches the system removes the sand ([0003]), Taylor teaches (degritter 22, col 2 lines 20-25 teaches prior art with sand in a settling tank, col 6 lines 1-13 large coarse and abrasive materials and particulates, grit – sand, ).
With respect to claim 6, Taylor teaches a method for de-sanding a treatment system: supplying a holding device, with water sand and/or biosolids (abstract including recirculation to sanitary sewer i.e. containing organic matter – biosolids, col 5 lines 34-40 moving of solids and sludges, col 2 lines 20-25 teaches prior art with sand in a settling tank, col 6 lines 1-13 large coarse and abrasive materials and particulates, grit – sand, catch basin 8); supplying at least one submersible pump, to pump the mixture in the holding device (pump 10, col 6 line 14, col 5 lines 28-39); supplying at least one debris tank (degritter 22, equalization basin 26), connected to the submersible pump and the holding device (Figure 1); and the debris tank and the at least one at least one holding device connected (Figure 1), returning a portion of the material from the at least one debris tank to the holding device (col 3 lines 36-41, col 8 lines 54-69, col 9 lines 55-57 centrate is recirculated to the catch basin), and the system removes at least one of the sand or biosolids (degritter 22, col 2 lines 20-25 teaches prior art with sand in a settling tank, col 6 lines 1-13 large coarse and abrasive materials and particulates, grit – sand; abstract including recirculation to sanitary sewer i.e. containing organic matter – biosolids, col 5 lines 34-40 moving of solids and sludges). While Taylor teaches the catch basin and that the degritter and equalization basin are connected, Taylor does not explicitly teach connection via a hose, or explicitly teach that the sludge is biosolids. 
Polston teaches cleaning waste collection systems for sewers, sumps, wet wells, collection tanks, digesters, clarifiers, classifiers, particular to cleaning and removal of solid and liquid materails therefrom (abstract) including a submersible pump (pump 16 [0045]), at least one debris tank (waste container 20, [0045]), connected to the pump and holding device via a hose (slurry hose 18, [0050]); and at least one decant hose (decant hose 22) connected to both the debris tank and holding device, that returns material to holding device, system removes at least one of the sand or biosolids ([0003]).  
Dvorak teaches systems and methods including digesting waste material by anaerobic digestion and yielding Class A biosolids ([0002]), with anaerobic digestion processing the sludge into activated sludge in a digester, flowing the activated sludge into a clarifier where gravity separates the sludge into liquid and solid portions, where ten to twenty-five percent of the settled activated sludge is recycled to the digester ([0097-0098]). 
It would have been obvious to one of ordinary skill in the art to incorporate the activated sludge processing and recirculation of a portion of the sludge to the digester in order to avoid landfilling of the solids and allow for beneficial reuse (Dvorak [0178]) and for the activated sludge to start the anaerobic 
Applicant amended to require the debris tank and at least one submersible pump are deployed from a vehicle. The fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results (see MPEP 2144.04 V. A.) Alternatively, Taylor teaches a dump truck or tank truck (col 10 lines 51-53), the entire processing system may be mounted on a trailer truck, and easily transportable pumping means (col 12 lines 31-66), Polston teaches waste container 20 (debris tank), mounted on truck 40, and submersible pump 16 deployed from the truck (Figures 1-2, 4, and 6).

With respect to claim 7, the method of claim 6 is taught above, Polston teaches the method removes the sand ([0003]), Taylor teaches (degritter 22, col 2 lines 20-25 teaches prior art with sand in a settling tank, col 6 lines 1-13 large coarse and abrasive materials and particulates, grit – sand).  
With respect to claim 8, the method of claim 6 is taught above. Polston teaches the debris tank is a pressurized debris tank ((0017-0018]).  
With respect to claim 9, the method of claim 6 is taught above. Dvorak teaches processing sludge into biosolids for beneficial reuse ([0002]). Taylor teaches the method removes at least one type of biosolids (abstract including recirculation to sanitary sewer i.e. containing organic matter – biosolids, col 5 lines 34-40 moving of solids and sludges, equalization tank 26 containing slurry 28, col 6 lines 42-58).  
With respect to claim 10, the method of claim 6 is taught above. Dvorak teaches processing sludge into biosolids for beneficial reuse ([0002]). Taylor teaches the method removes at least one type of biosolids  (abstract including recirculation to sanitary sewer i.e. containing organic matter – biosolids, col 5 lines 34-40 moving of solids and sludges, equalization tank 26 containing slurry 28, col 6 lines 42-58); and Polston teaches the method removes the sand ([0003]), Taylor teaches (degritter 22, col 2 lines 20-25 teaches prior art with sand in a settling tank, col 6 lines 1-13 large coarse and abrasive materials and particulates, grit – sand).

With respect to claim 11, Taylor teaches a method for de-sanding a treatment system: supplying at least one holding device, the at least one liquid, or slurry, holding device contains at least one mixture of water with at least sand material and biosolids (abstract including recirculation to sanitary sewer i.e. containing organic matter – biosolids, col 5 lines 34-40 moving of solids and sludges, col 2 lines 20-25 teaches prior art with sand in a settling tank, col 6 lines 1-13 large coarse and abrasive materials and particulates, grit – sand, catch basin 8); a submersible pump, to pump the mixture (pump 10, col 6 line 14, col 5 lines 28-39); at least one debris tank (degritter 22, equalization basin 26), connected to the at least one submersible pump and the at least one holding device (Figure 1); connected to both the at least one debris tank and the at least one at least one holding device (Figure 1), returning biosolids from the at least one debris tank to the at least one holding device (col 3 lines 36-41, col 8 lines 54-69, col 9 lines 55-57 centrate is recirculated to the catch basin, col 4 line 64 – col 5 line 35, the percentage of solids to be passed on to the system are monitored to determine the optimum level of solid content, producing  a desired solids range), and the system removes sand (degritter 22, col 2 lines 20-25 teaches prior art with sand in a settling tank, col 6 lines 1-13 removal of grit – sand).  While Taylor teaches the catch basin and that the degritter and equalization basin are connected, Taylor does not explicitly teach connection via a hose, or explicitly teach that the sludge is biosolids. 
Polston teaches cleaning waste collection systems for sewers, sumps, wet wells, collection tanks, digesters, clarifiers, classifiers, particular to cleaning and removal of solid and liquid materails a submersible pump (pump 16 [0045]), at least one debris tank (waste container 20, [0045]), connected to the pump and holding device via a hose (slurry hose 18, [0050]); and at least one decant hose (decant hose 22) connected to both the debris tank and holding device, that returns material to holding device, system removes at least one of the sand or biosolids ([0003]).  
Dvorak teaches systems and methods including digesting waste material by anaerobic digestion and yielding Class A biosolids ([0002]), with anaerobic digestion processing the sludge into activated sludge in a digester, flowing the activated sludge into a clarifier where gravity separates the sludge into liquid and solid portions, where ten to twenty-five percent of the settled activated sludge is recycled to the digester ([0097-0098]). 
It would have been obvious to one of ordinary skill in the art to incorporate the activated sludge processing and recirculation of a portion of the sludge to the digester in order to avoid landfilling of the solids and allow for beneficial reuse ([0178]) and for the activated sludge to start the anaerobic digestion process ([0092]), and to incorporate the collection system of Polston into the catch basin processing apparatus of Taylor in order to utilize an efficient way of capturing solid and liquid waste by emulsifying the solids in suspension to capture solids (Polston [0062]), and enjoy improved cost and efficiency (Polston [0010]). 
Applicant amended to require arriving via a vehicle, the debris tank and at least one submersible pump are on / deployed from a vehicle. The fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results (see MPEP 2144.04 V. A.) Alternatively, Taylor teaches a dump truck or tank truck (col 10 lines 51-53), the entire processing system may be mounted on a trailer truck, and easily transportable pumping means (col 12 lines 31-66), Polston teaches waste container 20 (debris tank), mounted on truck 40, and submersible pump 16 deployed
With respect to claim 13, the method of claim 11 is taught above. Polston teaches the debris tank is a pressurized debris tank ((0017-0018]).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                            Primary Examiner, Art Unit 1777